Citation Nr: 1729194	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-36 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine with osteoarthritis and right hemilaminectomy and discectomy (claimed as back injury residuals).


REPRESENTATION

Appellant represented by:	Christopher Chambers, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1969 to July 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse testified at an August 2014 Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  See August 2014 Hearing Transcript.

In October 2014, the Board remanded the issue herein for further devleopment. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.


REMAND

In a November 2016 VA Form 9, the Veteran requested a second Board hearing via live videoconference.  In a May 2017 Notification Letter, VA informed the Veteran that his August 2014 VLJ was no longer employed by the Board and that he could request a new Board hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

Although the Veteran's November 2016 request pre-dates the May 2017 Arneson notification, the Veteran could have already known of his right to request a new hearing through his Agent or other means.  Id.  Further, although the Veteran did not respond to the May 2017 Arneson notification within the 30-day window, the Veteran could have considered response redundant, given his prior request.    

In light of the aforementioned, the Board affords the Veteran the benefit of the doubt and concludes that the Veteran is entitled to a new Board hearing per Arneson and that his November 2016 request remains outstanding.  Id.  As the Veteran has not been afforded a Board hearing since the November 2016 request and has not withdrawn his request to date, the Board finds that further development is required.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

Seek clarification regarding whether the Veteran still wants a Board hearing.  If so, schedule the Veteran accordingly.  See November 2016 VA Form 9; May 2017 Arneson Notification; Arneson, 24 Vet. App. at 379.   

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a Board decision is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2016).

